UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5002


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY ARNOLD REYNOLDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.      James A. Beaty,
Jr., Chief District Judge. (1:02-cr-00390-JAB-1)


Submitted:   April 7, 2011                 Decided:   April 15, 2011


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Publice Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In     2003,    Timothy     Arnold       Reynolds     pleaded    guilty    to

bank robbery, in violation of 18 U.S.C. § 2113(a) (2006), and

the    district    court      sentenced       him    to     sixty-four     months     of

imprisonment      followed     by    three    years       of   supervised    release.

Subsequently, Reynolds pleaded guilty to violating the terms of

his supervised release and the court sentenced him to eighteen

months of imprisonment.             Reynolds now appeals, arguing that the

revocation sentence is plainly unreasonable.                     Finding no error,

we affirm.

           This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

was plainly unreasonable.              United States v. Crudup, 461 F.3d
433, 437 (4th Cir. 2006).            The first step in this analysis is a

determination of whether the sentence was unreasonable.                          Id. at

438.      This     court,     in     determining          reasonableness,        follows

generally the procedural and substantive considerations employed

in reviewing original sentences.              Id.     On review, we will assume

a deferential appellate posture concerning issues of fact and

the exercise of discretion.            Id. at 439.

           Although       a   district    court      must      consider    the    policy

statements in Chapter Seven of the sentencing guidelines along

with the statutory requirements of 18 U.S.C. § 3583 (2006) and

18 U.S.C. § 3553(a) (2006), “‘the court ultimately has broad

                                          2
discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.’”                      Crudup, 461 F.3d at

439 (quoting United States v. Lewis, 424 F.3d 239, 244 (2d Cir.

2005))    (internal       quotation   marks          omitted).         If    a    sentence

imposed      after   a   revocation   is       not    unreasonable,         we    will   not

proceed to the second prong of the analysis—whether the sentence

was plainly unreasonable.          Crudup, 461 F.3d at 438-39.                     We have

thoroughly reviewed the record and conclude that the sentence

imposed by the district court is reasonable, and therefore we

have    no    need   to    consider   whether          the   sentence        is    plainly

unreasonable.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions      are   adequately           presented    in    the      materials

before the court and argument would not aid in the decisional

process.

                                                                                  AFFIRMED




                                           3